UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7466


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TERRY LAMONT SPELLER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Terrence W. Boyle, Chief District Judge. (4:15-cr-00046-BO-1; 4:18-cv-
00118-BO)


Submitted: February 25, 2020                                      Decided: April 15, 2020


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terry Lamont Speller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry Lamont Speller seeks to appeal the district court’s orders denying relief on

his 28 U.S.C. § 2255 (2018) motion and denying reconsideration. The orders are not

appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(B) (2018). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2018).

When the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

When the district court denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable and that the motion states a

debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Speller has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2